[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT AS TO LIABILITY (#107) and MOTION FOR SUMMARY JUDGMENT (#112)
For the reasons set forth in this court's memorandum of decision, concerning identical motions, in Sangan v. Stop  Shop Companies, Inc.,et al., Docket No. CV 00-0441810S. Judicial District of New Haven at New Haven (June 15, 2001, Devlin, J.), the plaintiff's Motion For Summary Judgment As To Liability (#107) is denied and the defendants' Motion for Summary Judgment (#112) is granted. CT Page 7611
So Ordered at New Haven, Connecticut, this 18th day of June, 2001.
Devlin, J.